TOWERSTREAM CORPORATION 88 SilvaLane Middletown, Rhode Island , June 8, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: William Mastrianna Kathleen Krebs Larry Spirgel Re: Towerstream Corporation Registration Statement on Form S- 3 File No. 333- Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Towerstream Corporation (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:30 pm., Washington D.C. time, on Wednesday, June 10, 2015, or as soon thereafter as possible. The Company acknowledges that: 1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3) the Company may not assert staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. TOWERSTREAM CORPORATION By: /s/ Joseph P. Hernon Name: Joseph P. Hernon Title: Chief Financial Officer
